655 So. 2d 1308 (1995)
Darryl Andre PARKER, Appellant,
v.
STATE of Florida, Appellee.
No. 93-4181.
District Court of Appeal of Florida, First District.
June 12, 1995.
Nancy A. Daniels, Public Defender; Fred Parker Bingham II, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen.; Sonya Roebuck Horbelt, Asst. Atty. Gen., Tallahassee, for appellee.
WOLF, Judge.
Appellant was convicted by jury of one count of sale of a controlled substance and pled to an additional count of sale of a controlled substance. We affirm the convictions, but must reverse the trial court's revocation of appellant's driver's license as the court did not follow the statutory procedure for revoking the license. See Vinyard v. State, 586 So. 2d 1301 (Fla. 2d DCA 1991). The trial judge does not have the authority to revoke the license itself, and thus we vacate that part of the sentence and remand for the trial court to direct the Department of Highway Safety and Motor Vehicles to revoke the license. See also Crawford v. State, 651 So. 2d 731 (Fla. 4th DCA 1995).
WEBSTER and LAWRENCE, JJ., concur.